     Case 1:20-cv-01587-DAD-BAM Document 30 Filed 04/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BOARD OF TRUSTEES OF THE                          No. 1:20-cv-01587-DAD-BAM
      BAKERY AND CONFECTIONERY
12    UNION AND INDUSTRY
      INTERNATIONAL PENSION FUND,
13                                                      ORDER GRANTING UNOPPOSED MOTION
                         Plaintiff,                     TO TRANSFER VENUE
14
             v.                                         (Doc. No. 23)
15
      UNITED STATES BAKERY,
16    MOUNTAIN STATES BAKERIES LLC,
      AND CENTRAL CALIFORNIA BAKING
17    COMPANY,
18                       Defendants.
19

20          This matter is before the court on an unopposed motion to transfer venue filed by

21   defendants. (Doc. No. 23.) On March 23, 2021, plaintiff filed a statement consenting to the

22   transfer of venue. (Doc. No. 27.) Defendants filed their reply on March 30, 2021. (Doc. No. 29.)

23   Pursuant to General Order No. 617 addressing the public health emergency posed by the

24   coronavirus pandemic, the court took this matter under submission to be decided on the papers,

25   without holding a hearing. (Doc. No. 25.)

26          Defendants assert that this action should be transferred to the United States District Court

27   for the District of Oregon for the convenience of the parties and witnesses and in the interest of

28   justice pursuant to 18 U.S. 1404(a). (Doc. No. 24 at 3.) In support of this request, defendants
                                                       1
     Case 1:20-cv-01587-DAD-BAM Document 30 Filed 04/22/21 Page 2 of 2


 1   state that this action and another action, Svenhard’s Swedish Bakery’s adversary proceeding,

 2   Case No. 20-01029 (Bankr. E.D. Cal.), which was recently transferred to the District of Oregon

 3   by District Judge John A. Mendez, involve overlapping factual, legal, and procedural issues,

 4   asserting that it would be more convenient for the parties and witnesses if there was an

 5   opportunity to coordinate or consolidate this action with the other related matter. (Id. at 2.)

 6   Defendants state that Svenhard’s Swedish Bakery has since filed a First Amended Complaint in

 7   the District of Oregon stating substantially the same claims with respect to defendant United

 8   States Bakery’s alleged successor liability. (Id. at 3.) Defendants further assert that due to this

 9   court’s heavy caseload and severe lack of judicial resources creating an emergency, the parties

10   believe they will have a better opportunity to advance the litigation more expeditiously in the

11   District of Oregon. (Id. at 4.) Finally, defendants argue that transfer would reduce the risk of

12   inconsistent rulings. (Id. at 4.)

13           Pursuant to the parties’ consent to be transferred, and for the sake of judicial economy and

14   efficiency, and in the interest of justice, the court will transfer this action to District Court for the

15   District of Oregon. Because this case will no longer be pending in this court, the undersigned

16   declines to rule on the pending motion to dismiss. (Doc. No. 18.)

17                   Accordingly,

18                   1. Defendants’ unopposed motion to transfer venue (Doc. No. 23) is granted;

19                   2. The court declines to rule on defendants’ motion to dismiss (Doc. No. 18); and

20                   3. The Clerk of the Court is directed to transfer this case to the United States
21                       District Court for the District of Oregon.

22   IT IS SO ORDERED.
23
         Dated:     April 21, 2021
24                                                        UNITED STATES DISTRICT JUDGE

25

26
27

28
                                                          2
